 

EXECUTION VERSION

 

CONVERTIBLE NOTE PURCHASE AGREEMENT

 

This Convertible Note Purchase Agreement (this “Agreement”) is dated as of March
13, 2012, by and among ECOtality, Inc., a Nevada corporation (the “Company”),
and ABB Technology Ventures Ltd (the “Investor”).

 

WHEREAS, the Company has authorized the issuance of an Unsecured Convertible
Note in the aggregate principal amount of $5,000,000, in the form attached
hereto as Exhibit A (the “Note”), which Note shall be convertible into shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), in
accordance with the terms of the Note; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Investor,
and the Investor desires to purchase from the Company, the Note, as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

ARTICLE 1. 

DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1.

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article 2.

 

“Closing Date” means the third Business Day immediately after the date on which
all of the conditions set forth in Sections 5.1 and 5.2 hereof (other than those
that are satisfied at the Closing itself) have been satisfied or, if
permissible, waived, or such other date as the parties may agree.

 

 

 

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” has the meaning set forth in the Recitals hereto.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

 

“Company Counsel” means Farella Braun + Martel LLP.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Confidential Information” means trade secrets, confidential information and
proprietary know how (including ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, pricing and cost
information, and customer and supplier lists and related information).

 

“Confidentiality Agreement” means that certain Mutual Nondisclosure and
Confidentiality Agreement, dated as of August 4, 2010, by and between the
Company and the Investor.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

“Conversion Price” the “Conversion Price,” as used in the Note, shall be $1.27.

 

“Conversion Shares” means, collectively, the shares of Common Stock that are
issuable upon conversion of the Note in accordance with its terms.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

 

“Environmental Laws” means all Laws, now or hereafter in effect and as amended,
relating to the Environment, health, safety, natural resources or Hazardous
Materials, including CERCLA; the Resource Conservation and Recovery Act, 42
U.S.C. §§ 6901 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§
6901 et seq.; the Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C.
§§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the
Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; and the Federal Food, Drug and
Cosmetic Act, 21 U.S.C. §§ 301 et seq.

 

2

 

 

“Evaluation Date” has the meaning set forth in Section 3.1(v).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

“Government Assistance Agreement” means (a) any written grant or cooperative
agreement, as set forth in 31 U.S.C. § 6301, et seq., between two or more
parties that includes the Company or any of its Subsidiaries on the one hand and
a Governmental Authority on the other; or (b) any agreement between the Company
or any of its Subsidiaries on the one hand and a third party on the other in
support of the performance of a grant or cooperative agreement between that
third party and a Governmental Authority.

 

“Government Bid” means any quotation, bid or proposal by the Company or any of
its Subsidiaries that, if accepted or awarded, would result in a Government
Contract.

 

“Government Contract” means any written contract or agreement (other than a
Government Assistance Agreement) that constitutes a binding commitment between
two or more parties that: (a) includes the Company or any of its Subsidiaries on
the one hand and a Governmental Authority on the other; or (b) is entered into
by the Company or any of its Subsidiaries on the one hand and a third party on
the other in support of a contract between that third party and a Governmental
Authority; for the design, manufacture or sale of products or the provision of
services by the Company, any of its Subsidiaries or such third party, or
specifying the terms under which products or services will ultimately be
purchased by or reimbursed by or on behalf of a Governmental Authority in whole
or in part.

 

“Governmental Authority” means any domestic (federal, state, municipal or local)
or foreign or multinational government or governmental, regulatory, political,
judicial or quasi judicial or administrative subdivision, department, authority,
entity, agency, commission, board, bureau, court, or instrumentality.

 

“Hazardous Materials” means (i) petroleum and petroleum products, radioactive
materials, asbestos-containing materials, urea formaldehyde foam insulation,
transformers or other equipment that contain polychlorinated biphenyls and radon
gas and (ii) any other chemicals, materials or substances defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “contaminants” or “pollutants,” or words of
similar import, under any applicable Environmental Law.

 

3

 

 

“Indebtedness” of any Person means: (i) all indebtedness for borrowed money;
(ii) all obligations issued, undertaken or assumed as the deferred purchase
price of property or services (including, without limitation, “capital leases”
in accordance with GAAP) (other than trade payables entered into in the ordinary
course of business); (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments; (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments or
bankers’ acceptances, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses (or, without duplication,
reimbursement agreements in respect thereof); (v) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property); (vi) all monetary obligations
under any leasing or similar arrangement which, under GAAP, consistently applied
for the periods covered thereby, would be classified as a capital lease;
(vii) all indebtedness referred to in clauses (i) through (vi) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon any property or assets (including
accounts and contract rights) owned by any Person; and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

 

“Intellectual Property Rights” means all of the following in any jurisdiction
throughout the world, and all corresponding rights, presently or hereafter
existing, whether arising by operation of law, contract, license or otherwise:
(i) patents, industrial designs, patent disclosures and inventions (whether or
not patentable and whether or not reduced to practice); together with all
improvements thereto, and all reissues, continuations, continuations in part,
revisions, divisionals, extensions, and reexaminations in connection with any of
the foregoing; (ii) trademarks, service marks, trade dress, trade names,
corporate names, designs, logos, slogans, Internet domain names, and all other
indicia of origin, together with all goodwill associated with each of the
foregoing (collectively, “Marks”); (iii) all works of authorship (whether or not
copyrightable), copyrights and copyrightable works, mask works, database rights
and moral rights; (iv) registrations, applications and renewals for any of the
foregoing; (v) software (including source code, executable code, systems, tools,
firmware, data, data bases and documentation therefor); (vi) Confidential
Information; (vii) all other proprietary and intellectual property rights; and
(viii) all copies and tangible embodiments or descriptions of any of the
foregoing (in whatever form or medium).

 

“Investment Amount” means $5,000,000.

 

“Investor” has the meaning set forth in the Recitals hereto.

 

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

 

“Investor Directors” means any members of the Company’s Board of Directors that
were nominated by the Investor.

 

“Investor Party” has the meaning set forth in Section 4.6.

 

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, or rule of law
(including common law) of any Governmental Authority, and any judicial or
administrative interpretation thereof.

 

4

 

 

“Lien” means any lien, charge, mortgage, pledge, deed of trust, conditional sale
or other title retention agreement, encumbrance, security interest, right of
first refusal or other restrictions of any kind.

 

“Losses” has the meaning set forth in Section 4.6.

 

“Material Adverse Effect” means any event, change, condition, development,
circumstance, effect, factor or occurrence that (i) has a material and adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) has a material and adverse effect on the operations, assets, prospects,
business, liabilities or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole or (iii) materially and adversely impairs the
ability of the Company to perform on a timely basis its obligations under, or to
consummate the transactions contemplated by, the Transaction Documents.

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(hh).

 

“New York Courts” means the courts of the State of New York and the United
States District Court for the Southern District of New York.

 

“Note” has the meaning set forth in the Recitals hereto.

 

“OFAC” has the meaning set forth in Section 3.1(gg).

 

“Outside Date” means the sixtieth (60th) calendar day following the date of this
Agreement; provided, that if such day should fall on a day that is not a
Business Day, the Outside Date shall be deemed the next subsequent day that is a
Business Day.

 

“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto, owned by the Company or any of its
Subsidiaries and used in the Company’s or its Subsidiaries’ business as such
business is described in the SEC Reports.

 

“Permitted Indebtedness” has the meaning set forth in Section 4.13.

 

“Permitted Liens” means: (i) Liens for taxes, assessments, governmental charges
or claims, that are not yet due and payable (provided that such items are
properly reserved for on the books of the Company); (ii) statutory Liens of
landlords and Liens of carriers, warehousemen, mechanics, materialmens and other
similar Liens arising or incurred in the ordinary course of business and imposed
by Law; (iii) Liens incurred or deposits made in connection with obligations not
due or delinquent with respect to workers’ compensation, unemployment insurance
and other types of social security; (iv) Liens (A) upon or in any equipment
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or Indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment; (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase;
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole;
(vii) Liens arising from judgments, decrees or attachments not in excess of
$10.0 million; (viii) Liens securing Senior Indebtedness permitted to be
incurred hereunder; and (ix) Liens listed on Schedule 3.1(p).

 

5

 

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Placement Agent” has the meaning set forth in Section 3.1(x).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, between the Company and the Investor, in the
form of Exhibit B hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investor of the Conversion Shares.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities” means the Note and the Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Indebtedness” means (i) all Indebtedness secured by any real or personal
property of the Company, (ii) any other Indebtedness for borrowed money or any
guaranty of such Indebtedness outstanding at any time from or to a bank or other
recognized financial institution or lender, (iii) any trade payables or other
Indebtedness incurred by the Company in the ordinary course of business, and
(iv) any other Indebtedness or guaranty of Indebtedness issued in exchange for
any of the foregoing.

 

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

 

6

 

 

“Strategic Agreements” means, collectively, the Blink Network License Agreement
and the Amended and Restated Collaboration and Strategic Supplier Relationship
Framework Agreement, each to be entered into on or about the date hereof between
the Company and one or more Affiliates of the Investor.

 

“Subsidiary” means, as to the Company, any “subsidiary” as defined in Rule
1-02(x) of the Regulation S-X promulgated by the Commission under the Exchange
Act.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on any Trading Market, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, NYSE Amex, the
NASDAQ Stock Market (including, for the avoidance of doubt, the NASDAQ Global
Select Market, the NASDAQ Global Market and the NASDAQ Capital Market and any
successor markets thereto) or OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Note, the Registration Rights
Agreement, the Warrant Amendment, the License Agreement and any other documents
or agreements executed in connection with the transactions contemplated
hereunder and thereunder.

 

“Transactions” means the transactions contemplated by the Transaction Documents.

 

“VWAP” means, for any date, the average of the daily volume weighted average
prices of the Common Stock for such date (or the nearest preceding date) on the
Trading Market on which the Common Stock is then listed or quoted.

 

“Warrant” means the warrant to purchase 1,041,667 shares of Common Stock issued
by the Company to the Investor on January 13, 2011.

 

“Warrant Amendment” has the meaning set forth in Section 2.2(a)(iii).

 

ARTICLE 2. 

PURCHASE AND SALE

 

2.1           Closing. Upon the terms and subject to the conditions set forth in
this Agreement, on the Closing Date the Company shall issue and sell to the
Investor, and the Investor shall purchase from the Company, the Note. The
Closing shall take place at the offices of Company Counsel, located at Russ
Building, 235 Montgomery Street, 17th floor, San Francisco, California 94104, on
the Closing Date or at such other location or time as the parties may agree.

 

7

 

 

2.2           Closing Deliveries.

 

(a)          At the Closing, the Company shall deliver or cause to be delivered
to the Investor the following (the “Company Deliverables”):

 

(i)          the Note, with the “Conversion Price,” as such term is used
therein, equal to the Conversion Price, registered in the name of the Investor
and duly executed by the Company;

 

(ii)         the Registration Rights Agreement, duly executed by the Company;

 

(iii)        an amendment to the Warrant, duly executed by the Company, setting
the Exercise Price (as defined in the Warrant) at $2.50 per share, in the form
attached hereto as Exhibit C (the “Warrant Amendment”);

 

(iv)        the Strategic Agreements, duly executed by the Company;

 

(v)         the legal opinion of Company Counsel, in the form attached hereto as
Exhibit D, addressed to the Investor; and

 

(vi)        a certificate, executed on behalf of the Company by its Secretary,
dated as of the Closing Date, certifying the resolutions adopted by the board of
directors of the Company approving the Transactions and the issuance of the
Note, certifying the then current versions of the Articles of Incorporation and
Bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.

 

(b)          At the Closing, the Investor shall deliver or cause to be delivered
to the Company the following (the “Investor Deliverables”):

 

(i)          the Registration Rights Agreement, duly executed by the Investor;

 

(ii)         the Warrant Amendment, duly executed by the Investor;

 

(iii)        the Strategic Agreements, duly executed by the Investor; and

 

(iv)        the Investment Amount, in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing by the
Company for such purpose.

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that, as of the date hereof and as of
the Closing Date:

 

8

 

 

(a)          Subsidiaries. The Company has no direct or indirect Subsidiaries
other than as listed on Schedule 3.1(a) hereto. Except as disclosed on Schedule
3.1(a), the Company owns, directly or indirectly, all of the capital stock of
each Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights. Other
than as listed on Schedule 3.1(a), neither the Company nor any of its
Subsidiaries owns, directly or indirectly, capital stock or other equity
interests of any other Person.

 

(b)          Organization and Qualification. The Company and each Subsidiary are
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as such business is described
in the SEC Reports. Neither the Company nor any Subsidiary is in violation of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Except as
disclosed on Schedule 3.1(a), the Company and each Subsidiary are duly qualified
to conduct their respective businesses and are in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect. True, correct and complete copies of the
Company’s Articles of Incorporation and Bylaws have previously been made
available to the Investor.

 

(c)          Authorization; Enforcement. The board of directors of the Company
(at a meeting duly called and held) has approved this Agreement, the other
Transaction Documents, the execution, delivery and performance of this Agreement
and the consummation of the Transactions. The Company has the requisite
corporate power and authority to enter into and to consummate the Transactions
contemplated by each of the Transaction Documents and otherwise to perform its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the Transactions have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company or any Subsidiary in connection
therewith. Each Transaction Document has been, or upon the Closing will have
been, validly executed and delivered by the Company and constitutes or, upon the
Closing will constitute, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of, creditors’ rights
and remedies or by other equitable principles of general application. Without
limiting the generality of the foregoing, no approval by the stockholders of the
Company is required in connection with this Agreement, any of the Transaction
Documents, the performance by the Company of its obligations hereunder and
thereunder, or the consummation by the Company of the transactions contemplated
hereby and thereby.

 

9

 

 

(d)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, breach, violate or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of any obligations under, or the loss
of any benefit under any agreement, mortgage, deed of trust, permit, concession,
franchise, right, license, credit facility, debt or other instrument (evidencing
a Company or Subsidiary debt or otherwise) or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or result in the creation of any
Liens upon any of the properties or assets of the Company or any of its
Subsidiaries, (iii) conflict with or result in a violation of any Law, or other
restriction of any court or Governmental Authority to which the Company or a
Subsidiary is subject (including, without limitation, federal and state
securities Laws), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

 

(e)          Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any Governmental
Authority or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents or the consummation of
the Transactions, other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by state securities laws, (iii) the
filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, (iv) the filings required in accordance with
Section 4.5 hereof, and (v) those that have been made or obtained prior to the
date of this Agreement.

 

(f)          Issuance of the Securities. The Securities have been duly
authorized for issuance and sale to the Investor and, when issued and paid for
in accordance with the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens. The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable, as of the Closing Date, pursuant to the Note in order to
issue the Conversion Shares.

 

(g)          Capitalization.

 

(i)          Schedule 3.1(g) sets forth, as of the date of this Agreement: (A)
the authorized capital stock of the Company; (B) the number of shares and type
of all issued and outstanding capital stock of the Company; (C) the number of
shares of capital stock issuable and reserved for issuance under the Company’s
various option and incentive plans; and (D) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Note) (the “Company Awards”) exercisable for, or convertible into or
exchangeable for any shares of capital stock of the Company. Schedule 3.1(g)
accurately sets forth, with respect to each Company Award outstanding (whether
vested or unvested), as of the date of this Agreement: (i) the total number of
shares of Common Stock that are subject to Company Awards and the number of
shares of Common Stock with respect to which such Company Awards are immediately
exercisable; (ii) if applicable to the Company Awards, the exercise price per
share of Common Stock purchasable under such Company Award and the vesting
schedule and expiration date for such Company Award; and (iii) the number of
such Company Awards that will be exercisable on the Closing Date, either by
reason of the Company Award vesting schedule, or by reason of the Transactions.
All outstanding equity interests of the Company and its Subsidiaries are duly
authorized, validly issued, fully paid and nonassessable.

 

10

 

 

(ii)         Except for any rights held by the Investor or as specified in
Schedule 3.1(g)(ii), no securities of the Company are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the Transactions.

 

(iii)        Except as set forth on Schedule 3.1(g)(iii), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to (A) issue, transfer or sell any shares of
capital stock or other equity interests of the Company, or securities or rights
convertible into or exchangeable for such shares or equity interests (including,
without limitation, any stockholder purchase rights or “poison pill” or similar
arrangements), (B) grant, extend or enter into any such subscription, option,
warrant, call, convertible securities or other similar right, agreement or
arrangement, or (C) redeem or otherwise acquire any such shares of capital stock
or equity interests.

 

(iv)        The issuance and sale of the Note will not, immediately or with the
passage of time, obligate the Company to issue shares of Common Stock, Common
Stock Equivalents or other securities or provide any contractual benefit or
protection to any Person (other than the issuance of the Conversion Shares
pursuant to the Note) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price of any
outstanding security of the Company or any of its Subsidiaries.

 

(v)         The Company has no outstanding bonds, debentures, notes or other
obligations, the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the stockholders of the Company on any matter.

 

(vi)        Except as disclosed in the SEC Reports, there are no voting trusts
or other agreements or understandings to which the Company is a party with
respect to the voting of the capital stock or other equity interest of the
Company.

 

11

 

 

(h)          SEC Reports; Financial Statements. Except as set forth on
Schedule 3.1(h), the Company has filed all reports required to be filed by it
with the Commission under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the
date hereof (excluding disclosures of risks included in any forward-looking
statement disclaimers or other statements that are similarly non-specific and
are predictive and forward-looking in nature) (the foregoing materials being,
collectively referred to herein as the “SEC Reports” and, together with the
Schedules to this Agreement (if any), the “Disclosure Materials”) on a timely
basis or has timely filed a valid extension of such time of filing and has filed
any such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
or incorporated by reference in the SEC Reports have been prepared from and are
in accordance with the books and records of the Company and its Subsidiaries in
all material respects, comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
recurring, immaterial, year-end audit adjustments and the absence of footnotes
therefrom. Except as set forth on Schedule 3.1(h), neither the Company nor any
of its Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) for which reasonable reserves have not been
established in accordance with GAAP in the financial statements described above,
except for liabilities that have arisen since December 31, 2010 in the ordinary
and usual course of business and consistent with past practice and that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

 

(i)          Press Releases. The press releases disseminated by the Company
during the twelve months preceding the date of this Agreement taken as a whole
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.

 

(j)          Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
Schedule 3.1(j) or the SEC Reports:

 

(i)          there has been no event, occurrence or development that has had or
that would reasonably be expected to result in a Material Adverse Effect;

 

(ii)         neither the Company nor any Subsidiary has incurred any liabilities
(direct, indirect, contingent, or otherwise) other than (A) trade payables,
accrued expenses and other liabilities incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, which are, individually or in
the aggregate, material;

 

(iii)        the Company has not altered its method of accounting or the
identity of its auditors;

 

12

 

 

(iv)        the Company has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock;

 

(v)         there has been no waiver, not in the ordinary course of business, by
the Company or any of its Subsidiaries of a material right or of a material debt
owed to it;

 

(vi)        there has been no material transaction entered into by the Company
or any of its Subsidiaries other than in the ordinary course of business; and

 

(vii)       there has been no sale, assignment, transfer, license, abandonment,
loss, lapse or other disposition of, or failure to maintain, enforce or protect,
any material Company Intellectual Property.

 

Except for the issuance of the Securities and the other Transactions
contemplated by the Transaction Documents, no event, liability or development
has occurred or exists with respect to the Company or any of its Subsidiaries or
their respective businesses, properties, operations or financial condition that,
in each case, is required to be disclosed by the Company under applicable
securities Laws at the time this representation is made that has not been
publicly disclosed. Except as disclosed on Schedule 3.1(j), the Company does not
have pending before the Commission any request for confidential treatment of
information.

 

(k)          Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in Schedule
3.1(k) or the SEC Reports, would, if there were an unfavorable decision,
individually or in the aggregate, be material to the Company. To the knowledge
of the Company, neither the Company nor any Subsidiary, nor any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as specifically
disclosed in Schedule 3.1(k) or the SEC Reports. There has not been, and to the
knowledge of the Company, there is not pending any investigation by the
Commission involving the Company or any current or former director or officer of
the Company (in his or her capacity as such) except as specifically disclosed in
Schedule 3.1(k) or the SEC Reports. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

 

(l)          Labor Relations. Except as set forth on Schedule 3.1(l):

 

(i)          No material labor dispute exists or, to the knowledge of the
Company, is threatened or imminent with respect to any of the employees of the
Company or any Subsidiary.

 

13

 

 

(ii)         There are no unfair labor practice charges or complaints, or
representation petitions pending or, to the Company’s knowledge, threatened
before the National Labor Relations Board or any other federal, state or local
labor commission relating to the Company’s or any of its Subsidiaries’
employees, and no such charges, complaints or petitions have been filed against
the Company within the past three years. Each of the Company and its
Subsidiaries is, and at all times has been, in compliance in all material
respects with all applicable Laws respecting employment (including Laws relating
to citizenship classification of employees and independent contractors) and
employment practices, terms and conditions of employment, wages and hours, and
immigration and naturalization. Except as set forth on Schedule 3.1(l), within
the past three years, the Company has not implemented any plant closing or
layoff of employees that could result in a violation of the WARN Act.

 

(m)          Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or Governmental Authority, or
(iii) except as set forth on Schedule 3.1(m), is or has been in violation of any
Law in any material respect, including without limitation all foreign, federal,
state and local laws relating to taxes, environmental protection, occupational
health and safety, product quality and safety and employment and labor matters,
except (in the case of clause (i) and (ii) only) as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Company is in compliance in all material respects with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it.

 

(n)          Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations, permits, franchises, grants, licenses, easements,
variances, exceptions, consents, approvals, clearances, permissions,
qualifications and registrations issued by the appropriate Governmental
Authorities necessary to own, lease and operate their properties and assets or
conduct their respective businesses as described in the SEC Reports (the
“Company Permits”), except where the failure to possess such permits would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any such
permits. All Company Permits are valid and in full force and effect, except
where the failure to be in full force and effect would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
The Company is, and each of its Subsidiaries is, in compliance with the terms
and requirements of such Company Permits, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

(o)          Environment. Except as set forth on Schedule 3.1(o) or as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect:

 

(i)          The Company and its Subsidiaries have been and are in compliance
with all applicable Environmental Laws in all material respects, including, but
not limited to, possessing all permits and other governmental authorizations
required for their operations under applicable Environmental Laws;

 

14

 

 

(ii)         There is no pending or, to the knowledge of the Company, threatened
Action pursuant to any Environmental Law against the Company or any of its
Subsidiaries. To the Company’s knowledge, neither the Company nor any of its
Subsidiaries has received written notice from any person, including but not
limited to any Governmental Authority, alleging that the Company or any of its
Subsidiaries has been or is in violation of any applicable Environmental Law or
otherwise may be liable under any applicable Environmental Law, which violation
or liability is unresolved. Neither the Company nor any of its Subsidiaries is a
party or subject to any material order of a Governmental Authority pursuant to
Environmental Law;

 

(iii)        With respect to real property that is currently owned, leased or
operated by the Company or any of its Subsidiaries, or was formerly owned,
leased or operated by the Company or any of its Subsidiaries, (i) there have
been no releases, spills or discharges of Hazardous Materials on or, to the
knowledge of the Company, underneath, or migrating to or from any of such real
property, and (ii) there is no storage or disposal of Hazardous Materials at any
such real property, that in either case would reasonably be expected to result
in an obligation to remediate such environmental condition pursuant to
applicable Environmental Law in effect as of the Closing Date or result in
liability pursuant to applicable Environmental Law in effect as of the Closing
Date with respect to remediation conducted by other Persons;

 

(iv)        The Company and its Subsidiaries have not, either expressly or by
operation of law, assumed, undertaken, or provided an indemnity with respect to
any material liability (contingent or otherwise) or material investigatory,
remedial or corrective obligation of any other Person relating to Environmental
Laws.

 

(p)          Title to Assets. Except as set forth on Schedule 3.1(p), the
Company and the Subsidiaries have valid land use rights for all real property
that is material to their respective businesses and good and marketable title in
all personal property that is material to their respective businesses, in each
case free and clear of all Liens, except for Permitted Liens. Any real property
and facilities held under lease by the Company and the Subsidiaries are held by
them under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance. The SEC Reports set forth the address and
description of each Owned Real Property. Except as set forth on Schedule 3.1(p),
with respect to each Owned Real Property: (i) the Company or one of its
Subsidiaries (as the case may be) has good and marketable indefeasible fee
simple title to such Owned Real Property, free and clear of all Liens except
Permitted Liens, (ii) except as set forth in the SEC Reports, neither the
Company nor any of its Subsidiaries has leased or otherwise granted to any
Person the right to use or occupy such Owned Real Property or any portion
thereof and (iii) there are no outstanding options, rights of first offer or
rights of first refusal to purchase such Owned Real Property or any portion
thereof or interest therein. Neither the Company nor any of its Subsidiaries is
a party to any agreement or option to purchase any real property or interest
therein.

 



15

 

  

(q)          Intellectual Property.

  

(i)          Schedule 3.1(q)(i) sets forth a correct and complete list of all of
the following that are owned, used or held for use by the Company or any of its
Subsidiaries in the operation of their respective businesses as currently
conducted (identifying for each, as applicable, the owner, jurisdiction and the
issuance, registration and application numbers and filing, registration and
issuance dates): (i) all patented or registered Intellectual Property, including
all Internet domain name registrations; (ii) all pending patent applications or
other applications for registration of any Intellectual Property; (iii) all
trade or corporate names and all material unregistered trademarks and service
marks; and (iv) all proprietary software owned or developed by the Company or
any of its Subsidiaries. The Company Intellectual Property is currently in
compliance with all legal requirements (including timely filings, proofs,
prosecution, disclosures and payments of fees) and is valid, subsisting and
enforceable and no loss of any of the material Company Intellectual Property
owned by the Company or any Subsidiary is reasonably foreseeable (except for
patents upon the expiration of their statutory term).

 

(ii)         Except as set forth on Schedule 3.1(q)(ii), no Company Intellectual
Property is now involved in, or has been involved in within the past six (6)
years, any cancellation, Action, opposition proceeding, or other dispute,
litigation or proceeding, and, to the Company’s knowledge, no such action is
threatened.

 

(iii)        No patent contained in the Company Intellectual Property is now
involved in any interference, reissue, re examination or opposition proceeding
and no such patent has been misused.

 

(iv)        The Company and its Subsidiaries solely own and possess all right,
title and interest in and to, or have the valid right to use pursuant to an
enforceable written license set forth on Schedule 3.1(q)(iv), all of the
Intellectual Property necessary for, or used or held for use in, the operation
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted and/or as described in the SEC Reports (the “Company
Intellectual Property”), including with respect to the ownership, maintenance
and operation of the Company’s and its Subsidiaries’ material properties and
assets, free and clear of all Liens, adverse claims, covenants not to sue, and,
except as set forth on Schedule 3.1(q)(iv), licenses granted to any other Person
and/or obligations to license any such Intellectual Property. The Company and/or
its Subsidiaries have a valid and enforceable written license to use all third
party Intellectual Property necessary for, or used or held for use in, the
operation of the respective businesses of the Company and its Subsidiaries.

 

(v)         The Company and its Subsidiaries have not infringed, misappropriated
or otherwise impaired or conflicted with, and the conduct of the Company’s and
its Subsidiaries’ businesses as currently conducted does not infringe,
misappropriate or otherwise impair or conflict with (collectively, “Infringe”)
any Intellectual Property or other rights of any third party. To the knowledge
of the Company, the Company Intellectual Property is not being Infringed by any
third party. There is no litigation, claim or order that was either made within
the past six (6) years or is presently pending or outstanding or, to the
knowledge of the Company, threatened or imminent, that alleges that the conduct
of the respective businesses of the Company or of any of its Subsidiaries
Infringes any Intellectual Property, or that seeks to limit or challenge or that
concerns the ownership, use, patentability, registrability, validity or
enforceability of any Company Intellectual Property and the Company’s and its
Subsidiaries’ use of any Intellectual Property. No Company Intellectual Property
is subject to any outstanding settlement, consent or order restricting the use
thereof (including any judgment, notice, ruling, injunction, assessment, award,
decree or writ of any Governmental Authority).

 

16

 

 

(vi)        The Company and its Subsidiaries have taken all actions necessary,
and all actions common in the industry, to maintain, protect, and enforce all
material Company Intellectual Property, including the secrecy, confidentiality
and value of trade secrets and other confidential information. All employees,
consultants and independent contractors of the Company or any Subsidiary who
have had access to Confidential Information and/or who have been involved in, or
have contributed to, the creation or development of any Company Intellectual
Property have executed a written agreement to maintain the confidentiality of
such Confidential Information and to assign to the Company or such Subsidiary
all Intellectual Property created or developed by such Person in the course of
such Person’s employment or other engagement with the Company and has executed
appropriate agreements that are substantially consistent with the Company’s
standard forms thereof. Except under written confidentiality obligations, there
has been no disclosure of any of the Company’s or its Subsidiaries’ Confidential
Information to any third party.

 

(vii)       Except as set forth on Schedule 3.1(q)(vii), neither the Company nor
any of its Subsidiaries has created or developed any Intellectual Property with
the use of any third party funding, personnel or facilities or through the use
of any other third party resources (including any resources of any university or
Governmental Authority). Except as set forth on Schedule 3.1(q)(vii), no
university or Governmental Authority has any right, title or interest (including
any option or license) in or to any Company Intellectual Property. Other than as
set out in Schedule 3.1(q)(vii), neither the Company nor any of its Subsidiaries
is a party to, or otherwise subject to, any contracts, commitments,
understandings or arrangements with any university or Governmental Authority.

 

(r)          Taxes.

 

(i)          Except as set forth on Schedule 3.1(r) or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (i) all Tax Returns required to be filed by the Company and each
of its Subsidiaries in any jurisdiction have been timely filed, other than those
filings being contested in good faith; (ii) all Taxes due pursuant to such Tax
Returns or pursuant to any assessment received by the Company or any of its
Subsidiaries have been paid, other than those being contested in good faith and
for which adequate reserves in accordance with GAAP have been provided; and
(iii) all such Tax Returns are true, correct and complete in all respects.

 

(ii)         Except as set forth on Schedule 3.1(r) or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (i) there are no disputes pending, or claims asserted, for Taxes
or assessments upon the Company or any of its Subsidiaries for which the Company
does not have reserves that are adequate under GAAP; (ii) neither the Company
nor any of its Subsidiaries is (A) a party to or is bound by any Tax sharing,
allocation or indemnification agreement or arrangement (other than such an
agreement or arrangement exclusively between or among the Company and its
Subsidiaries) or (B) has any liability for the Taxes of any Person (other than
the Company or any of its Subsidiaries) under Treasury Regulation Section
1.1502-6 (or any similar provision of state, local or foreign law); and (iii)
neither the Company nor any of its Subsidiaries has participated in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2).

 

17

 

 

(s)          Employee Benefits.

 

(i)          All “employee benefit plans”, as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), as to
which the Company or any entity which, with the Company, would be deemed to be a
single employer under Section 414(b), (c), (m) or (o) of the Code (collectively,
the “Company Group”), may have any liability and that are subject to Title IV of
ERISA or Section 302 of ERISA or Section 412 of the Code shall be referred to
herein as “Company Plans.” No liability has been incurred under Title IV of
ERISA, Section 302 of ERISA or Section 412 of the Code that would reasonably be
expected to have a Material Adverse Effect, and, to the knowledge of the
Company, no facts exist or events have occurred that would reasonably be
expected to result in any such liability that would reasonably be expected to
have a Material Adverse Effect. There has been no adverse change in the funded
status of the Company Plans and each other pension and other post-employment
benefit plans (as such terms are used in Statement of Financial Accounting
Standards No. 158) with respect to which the Company may have any liability,
considered individually and in the aggregate, since December 31, 2009, that
would reasonably be expected to have a Material Adverse Effect.

 

(ii)         Except as, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect, the consummation of the
transactions contemplated hereby will not result in an increase in the amount
of, or acceleration in the timing of payment of vesting of, any compensation
payable or awarded by the Company or any of its Subsidiaries to any of its or
their employees under any employment agreements, plans or programs of the
Company or any of its Subsidiaries. Except as disclosed in the SEC Reports, no
employee compensation or other employment-related liabilities have been incurred
that would reasonably be expected to result in a Material Adverse Effect and no
facts exists or events have occurred that would reasonably be expected to result
in any such liability that would reasonably be expected to have a Material
Adverse Effect.

 

(t)          Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are reasonable and customary in the businesses in which the Company
and the Subsidiaries are engaged and for the properties owned or leased by each
of the Company or its Subsidiaries. Neither the Company nor any Subsidiary has
any reason to believe that it will not be able to renew its and the
Subsidiaries’ existing insurance coverage as and when such coverage expires or
to obtain similar coverage from similar insurers when such coverage expires.

 

(u)          Transactions With Affiliates and Employees. Except as set forth on
Schedule 3.1(u) or in the SEC Reports, none of the officers or directors,
employees or significant stockholders of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director, employee or such stockholder or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

18

 

 

(v)         Internal Accounting Controls. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the Company’s chief executive officer and chief financial officer by others
within those entities, particularly during the period in which the Company’s
Form 10-K or 10-Q, as the case may be, is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures in accordance with Item 307 of Regulation S-K under the Exchange
Act for the Company’s most recently ended fiscal quarter or fiscal year-end
(such date, the “Evaluation Date”). The Company presented in its most recently
filed Form 10-K or Form 10-Q the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 308(c) of Regulation S-K under the Exchange Act) or, to the
knowledge of the Company, in other factors that would reasonably be expected to
significantly affect the Company’s internal controls.

 

(w)          Solvency. Upon consummation of the Transactions, (i) the Company’s
fair saleable value of its assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business as
now conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
the Company, and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid. Except as set forth on Schedule 3.1(w), the Company does not intend
to incur debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt).

 

(x)          Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the Transactions.

 

19

 

 

(y)          Certain Registration Matters. Assuming the accuracy of the
Investor’s representations and warranties set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Note and the offer of the Conversion Shares by the Company to the Investor under
the Transaction Documents. The Company is eligible to register the Conversion
Shares for resale by the Investor under Form S-3 promulgated under the
Securities Act, subject to the restrictions imposed by the Commission with
respect to the number of shares which may be registered for resale on such form.
Except as set forth in Schedule 3.1(y), the Company has not granted or agreed to
grant to any Person, other than the Investor pursuant to the Registration Rights
Agreement, any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the Commission or any other
Governmental Authority that have not been satisfied through an effective
registration statement or by waiver of such rights to the extent specified in
Schedule 3.1(y).

 

(z)          Government Bids and Contracts.

 

(i)          Schedule 3.1(z)(i) sets forth a current, complete and accurate list
of all Government Contracts that are currently active or have been active within
the past three (3) years.  Unless listed on Schedule 3.1(z)(i) as being
“closed,” each Government Contract listed on Schedule 3.1(z)(i) is in full force
and effect and constitutes a legal, valid and binding agreement, enforceable in
accordance with its terms.  Schedule 3.1(z)(i) sets forth a current, accurate
and complete list of each of the outstanding Government Bids submitted within
the past three (3) years for which no notice of award decision has been received
as of the date hereof by the Company or any of its Subsidiaries.

 

(ii)         Schedule (z)(ii) sets forth a current, complete and accurate list
of all Government Assistance Agreements that are currently active or have been
active within the past three (3) years.

 

(iii)        Except as set forth on Schedule 3.1(z)(iii), with respect to each
Government Contract, Government Bid and Government Assistance Agreement: (A) the
Company has complied in all material respects with all applicable requirements,
terms and conditions; all invoices and claims for payment, reimbursement or
adjustment and all representations and certifications were current, accurate and
complete in all material respects as of their respective submission dates; (B)
no written notice has been received by the Company alleging that the Company, or
any director, officer or employee thereof, is or was in material, uncured breach
or violation of any applicable Law, contractual, regulatory or administrative
requirement; no written notice of termination, cure notice, or show-cause notice
or written assertion that any invoice or claim for payment, reimbursement or
adjustment was false or improper has been received by the Company; (C) all
pricing discounts and rebates have been reported to and credited to Governmental
Authorities in compliance with all applicable requirements in all material
respects; (D) there are no outstanding material claims or disputes between the
Company and any Governmental Authority; (E) neither the Company nor any
Subsidiary has made any assignment of revenues or anticipated revenues; and (F)
the Company has maintained systems of internal controls that are, and have been,
in compliance with all requirements in all material respects including, without
limitation, government cost accounting requirements.

 

20

 

 

(iv)        Except as set forth on Schedule 3.1(z)(iv), the Company and its
Subsidiaries (and, to the knowledge of the Company, their respective directors,
officers, employees, agents or consultants), have not, during the past three (3)
years: (A) with respect to any Government Contract, Government Bid or Government
Assistance Agreement, had access to confidential or non-public information to
which they were not lawfully entitled; (B) violated any applicable Law
associated with the employment of (or discussions concerning possible employment
with) current or former officials or employees of a Governmental Authority; (C)
with respect to any Government Contract, Government Bid or Government Assistance
Agreement, been under investigation, indictment or audit by any Governmental
Authority; (D) with respect to any Government Contract Government Bid or
Government Assistance Agreement, been requested to provide information by
subpoena or under threat of legal or administrative penalty; (E) with respect to
any Government Contract, Government Bid or Government Assistance Agreement,
conducted or initiated any investigation or made any disclosure to a
Governmental Authority with respect to any alleged irregularity, misstatement,
non-compliance or false claim; been debarred, suspended, deemed non-responsible
or otherwise excluded from participation in the award of a Government Contract
or of a Government Assistance Agreement, nor, to the knowledge of the Company,
are they the subject of any pending debarment, suspension or exclusion
proceeding; (F) provided, offered, solicited or accepted any payment, kickback,
bribe, contribution, gift, gratuity, entertainment, benefit or anything of value
in violation of applicable Law; or (G) made any payments or expenditures
relating to political activity in violation of applicable Law.

 

(v)         The Company and its predecessors have (A) taken all reasonable steps
to protect rights in and to all technical data, computer software and other
intellectual property developed in connection with the Government Contracts and
Government Assistance Agreements, and (B) complied in all material respects with
all applicable Laws, regulations and contractual and administrative requirements
relating to the placement of legends or restrictive markings on all technical
data, computer software and other intellectual property developed in connection
with a Government Contract and delivered or otherwise provided to a Governmental
Authority.

 

(aa)         Investment Company. The Company is not, and is not an Affiliate of,
and immediately following the Closing and upon the issuance of the Conversion
Shares, will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(bb)         Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, “fair price,” “moratorium,” “interested stockholder,” business
combination, poison pill (including any distribution under a rights agreement)
anti-takeover or other similar provision under the Company’s Articles of
Incorporation or the laws of its state of incorporation that is or would become
applicable to the Investor as a result of the Investor and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation the Company’s issuance of the Securities
and the Investor’s ownership of the Securities.

 

(cc)         Consultation with Auditors. The Company has consulted its
independent auditors concerning the accounting treatment of the Transactions,
and in connection therewith has furnished such auditors complete copies of the
Transaction Documents.

 

21

 

 

(dd)         Accountants. There are no disagreements of any kind presently
existing between the Company and the accountants formerly or presently employed
or engaged by the Company, that would, individually or in the aggregate, have or
reasonably be expected to result in, a Material Adverse Effect.

 

(ee)         Foreign Corrupt Practices Act. Neither the Company nor any
Subsidiary, nor to the knowledge of the Company, any agent or other person
acting on behalf of any of the Company or any Subsidiary, has, directly or
indirectly, (i) used any funds, or will use any proceeds from the sale of the
Securities, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any Person acting on their behalf of which the Company is
aware) which is in violation of law, or (iv) has violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.

 

(ff)         PFIC. Neither the Company nor any Subsidiary is or intends to
become a “passive foreign investment company” within the meaning of Section 1297
of the U.S. Internal Revenue Code of 1986, as amended.

 

(gg)         OFAC. Neither the Company nor any Subsidiary nor, to the knowledge
of the Company, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

 

(hh)         Money Laundering Laws. The business of each of the Company and each
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no Action, suit or Proceeding by or before any
court or Governmental Authority or any arbitrator involving the Company and/or
any Subsidiary with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(ii)         Acknowledgement Regarding the Investor’s Purchase of Securities.
The Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the Transactions. The Company further acknowledges that the Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the Transactions and any
advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the Transactions is merely
incidental to the Investor’s purchase of the Note. The Company further
represents to the Investor that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby and thereby by
the Company and its representatives.

 

22

 

 

(jj)         Disclosure. To the knowledge of the Company, neither it nor any
Person acting on its behalf has provided the Investor or its agents or counsel
with any information that the Company believes constitutes material, non-public
information concerning the Company, the Subsidiaries or their respective
businesses, except insofar as (A) the Investor, its agents and counsel, as
applicable, has executed a written agreement regarding the confidentiality and
use of such information, (B) the existence and terms of the proposed
Transactions may constitute such information and (C) the Investor Directors are
in possession of, and have provided to the Investor, such information. The
Company understands and confirms that the Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. All disclosure provided to the Investor regarding the Company, the
Subsidiaries or their respective businesses and the Transactions, furnished by
or on behalf of the Company (including the Company’s representations and
warranties set forth in this Agreement and any business plan or investor
presentation provided by the Company or any Person acting on the Company’s
behalf) are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 

The Investor acknowledges and agrees that the Company makes no representations
or warranties with respect to the Transactions other than those specifically set
forth in this Section 3.1.

 

3.2           Representations and Warranties of the Investor. The Investor
hereby represents and warrants to the Company as follows:

 

(a)          Organization; Authority. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the Transactions and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by the Investor
of the transactions contemplated by this Agreement has been duly authorized by
all necessary corporate or, if the Investor is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of the Investor. Each of this Agreement, the Registration Rights Agreement,
the Warrant Amendment and the License Agreement has been duly executed by the
Investor, and when delivered by the Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of, creditors’ rights
and remedies or by other equitable principles of general application.

 

23

 

 

(b)          Investment Intent. The Investor is acquiring the Securities for its
own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to the Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by the Investor to hold the Securities for any period of time. The Investor is
acquiring the Securities hereunder in the ordinary course of its business. The
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

 

(c)          Investor Status. At the time the Investor was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
converts the Note it will be, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. The Investor is not a registered broker-dealer under
Section 15 of the Exchange Act. The Investor has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Securities. The Investor acknowledges that an investment in
the Securities involves a high degree of risk.

 

(d)          General Solicitation. The Investor is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(e)          Access to Information. The Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Investor or its representatives or counsel shall modify, amend
or affect the Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

 

(f)          Certain Trading Activities. The Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Investor, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since November 1, 2011. The Investor covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.

 

(g)          Independent Investment Decision. The Investor has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents. The Investor has not relied on the business or legal
advice of the Company or its agents, counsel or Affiliates in making its
investment decision hereunder.

 

24

 

 

The Company acknowledges and agrees that the Investor makes no representations
or warranties with respect to the Transactions other than those specifically set
forth in this Section 3.2.

 

ARTICLE 4.

OTHER AGREEMENTS OF THE PARTIES

 

4.1           Securities Law Matters.

 

(a)          Restrictions on Transfer. The Conversion Shares may only be
disposed of in compliance with state and federal securities Laws. In connection
with any transfer of the Conversion Shares other than pursuant to an effective
registration statement, to the Company, to an Affiliate of the Investor or in
connection with a pledge as contemplated in Section 4.1(b)(iii), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Conversion Shares under the
Securities Act.

 

(b)          Legends.

 

(i)          The Note will contain the following legend, until such time as it
is not required under Section 4.1(c):

 

NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY IS ISSUED PURSUANT TO THE CONVERTIBLE NOTE PURCHASE
AGREEMENT, DATED MARCH 13, 2012.

 

(ii)         Certificates representing the Conversion Shares will contain the
following legend, until such time as they are not required under Section 4.1(c):

 

25

 

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

(iii)        The Company acknowledges and agrees that the Investor may from time
to time pledge, and/or grant a security interest in some or all of the
Conversion Shares pursuant to a bona fide margin agreement in connection with a
bona fide margin account and, if required under the terms of such agreement or
account, the Investor may transfer pledged or secured Conversion Shares to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval or consent of the Company and no legal opinion of legal counsel to the
pledgee, secured party or pledgor shall be required in connection with the
pledge, but such legal opinion may be required in connection with a subsequent
transfer following default by the Investor transferee of the pledge. No notice
shall be required of such pledge. At the Investor’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Except as otherwise provided in Section 4.1(c), any
Conversion Shares subject to a pledge or security interest as contemplated by
this Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a).

 

26

 

 

(c)          Removal of Legends. Certificates evidencing Conversion Shares shall
not contain any legend (including the legend set forth in Section 4.1(b)(ii)):
(i) while a registration statement (including the Registration Statement)
covering such Conversion Shares is then effective, or (ii) following a sale or
transfer of such Conversion Shares pursuant to Rule 144 (assuming the transferee
is not an Affiliate of the Company), or (iii) while such Conversion Shares are
eligible for sale by the selling Investor without volume restrictions under Rule
144. The Company agrees that following the Effective Date or such other time as
legends are no longer required to be set forth on certificates representing
Conversion Shares under this Section 4.1(c), it will, no longer than three
Trading Days following the delivery by the Investor to the Company or the
Company’s transfer agent of a certificate representing such Conversion Shares
containing a restrictive legend, deliver or cause to be delivered to the
Investor Conversion Shares which are free of all restrictive and other legends.
If the Company is then eligible, certificates for Conversion Shares subject to
legend removal hereunder shall be transmitted by the Company’s transfer agent to
the Investor by crediting the prime brokerage account of the Investor with the
Depository Trust Company System as directed by the Investor. If the Investor
shall make a sale or transfer of Conversion Shares either (x) pursuant to Rule
144 or (y) pursuant to a registration statement and in each case shall have
delivered to the Company or the Company’s transfer agent the certificate
representing the applicable Conversion Shares containing a restrictive legend
which are the subject of such sale or transfer and a representation letter in
customary form (the date of such sale or transfer and Conversion Share delivery
being the “Share Delivery Date”) and (1) the Company shall fail to deliver or
cause to be delivered to the Investor a certificate representing such Conversion
Shares that is free from all restrictive or other legends by the third Trading
Day following the Share Delivery Date and (2) following such third Trading Day
after the Share Delivery Date and prior to the time such Conversion Shares are
received free from restrictive legends, the Investor, or any third party on
behalf of the Investor, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Investor of
such Conversion Shares (a “Buy-In”), then, in addition to any other rights
available to the Investor under the Transaction Documents and applicable law,
the Company shall pay in cash to the Investor (for costs incurred either
directly by the Investor or on behalf of a third party) the amount by which the
total purchase price paid for Common Stock as a result of the Buy-In (including
brokerage commissions, if any) exceed the proceeds received by the Investor as a
result of the sale to which such Buy-In relates. The Investor shall provide the
Company written notice indicating the amounts payable to the Investor in respect
of the Buy-In. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.

 

4.2           Furnishing of Information. Until the end of the Effectiveness
Period (as defined in the Registration Rights Agreement), the Company covenants
to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. As long as the Investor owns
Securities, if the Company is not required to file reports with the Commission
pursuant to such laws, it will prepare and furnish to the Investor and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investor to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

 

4.3           Integration. The Company shall not, and shall use its best efforts
to ensure that no Affiliate of the Company shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investor, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Securities to the Investor.

 



27

 

  

4.4           Subsequent Registrations. Other than a Registration Statement
pursuant to the Registration Rights Agreement, prior to the first to occur of
(a) the Effective Date of a Registration Statement resulting in all Registrable
Securities (as defined in the Registration Rights Agreement) being registered
for resale pursuant to one or more effective Registration Statements or (b) such
time as all Registrable Securities may be sold by the Investor without volume
restrictions pursuant to Rule 144, the Company may not file any registration
statement (other than on Form S-4 or Form S-8) with the Commission with respect
to any securities of the Company.

 

4.5           Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York City
time) on the Trading Day following the execution of this Agreement, and by 9:00
a.m. (New York City time) on the Trading Day following the Closing Date, the
Company shall issue press releases disclosing the Transactions and the Closing.
On the Trading Day following the execution of this Agreement, the Company will
file a Current Report on Form 8-K disclosing the material terms of the
Transaction Documents (and attach as exhibits thereto the Transaction
Documents), and on the Trading Day following the Closing Date the Company will
file an additional Current Report on Form 8-K to disclose the Closing. In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission and the Trading Market on which the Common Stock
is listed, if any.

 

4.6           Indemnification of Investor. In addition to the indemnity provided
in the Registration Rights Agreement, the Company will indemnify and hold the
Investor and its directors, officers, stockholders, partners, employees and
agents, each Person who controls the Investor (within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act) and the directors,
officers, stockholders, partners, employees and agents of each such controlling
person (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
such Investor Party may suffer or incur as a result of or relating to (a) any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document, or (b)
any action instituted against an Investor Party, by any third party with respect
to any of the Transactions (unless such action is based upon a breach of the
Investor’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings the Investor may have with any
such stockholder or any violations by the Investor of state or federal
securities Laws or any conduct by the Investor which constitutes fraud or
willful misconduct). In addition to the indemnity contained herein, the Company
will reimburse each Investor Party for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 4.6 shall be the same as those
set forth in Section 6(a) of the Registration Rights Agreement.

 

4.7           Indemnification of the Company. In addition to the indemnity
provided in the Registration Rights Agreement, the Investor will indemnify and
hold the Company and its directors, officers, stockholders, partners, employees
and agents (each, a “Company Party”) each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) and the directors, officers, stockholders, partners, employees and
agents of each such controlling person harmless from any and all Losses that any
such Company Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Investor in any Transaction Document and any
violation of federal or state securities Laws in connection with the
Transaction, or any conduct in connection with the Transaction that constitutes
fraud or willful misconduct. In addition to the indemnity contained herein, the
Investor will reimburse each Company Party for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred. Except as otherwise set forth herein, the mechanics and procedures
with respect to the rights and obligations under this Section 4.7 shall be the
same as those set forth in Section 6(b) of the Registration Rights Agreement.

 

28

 

 

4.8           Non-Public Information. Except with regard to the Transactions,
the Company covenants and agrees that neither it nor any other Person acting on
its behalf will provide the Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Investor, shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Investor shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
Notwithstanding the foregoing, the Investor Directors will not be restricted
from receiving material non-public information in connection with their duties
as directors of the Company;

 

4.9           Access to Information. From the date of this Agreement and through
the Closing upon reasonable notice, the Company shall, subject to applicable
Law, afford the Investor and its officers, employees, agents, accountants,
counsel and representatives reasonable access, during normal business hours, to
the offices, personnel, books and records of the Company. All confidential
information furnished to a party or its advisor by a party or its advisor in
connection with the Transactions shall be subject to, and the recipient of such
information shall hold all such information in confidence in accordance with,
the provisions of the Confidentiality Agreement.

 

4.10         Listing of Conversion Shares. The Company agrees, (i) if the
Company applies to have the Common Stock traded on any other Trading Market, it
will include in such application the Conversion Shares, and will take such other
action as is necessary or desirable to cause the Conversion Shares to be listed
on such other Trading Market as promptly as possible, and (ii) it will take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a Trading Market and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.

 

4.11         Use of Proceeds. The Company will use the net proceeds from the
sale of the Note for working capital purposes and not for the satisfaction of
any portion of the Company’s debt or for the redemption of any Common Stock or
Common Stock Equivalents.

 

4.12         Cost Accounting Requirements.  The Company shall use reasonable
best efforts to cooperate with the Defense Contract Audit Agency and any other
Governmental Authority with respect to correcting (a) any identified
deficiencies in the Company’s estimating, accumulating, recording, segregating,
reporting and invoicing of costs under any Government Contract or Government
Assistance Agreement, or (b) any deficiencies in the Company’s internal control
systems related thereto.

 

29

 

 

4.13        Restriction on Indebtedness. Until the Note has been converted,
redeemed or otherwise satisfied in full in accordance with its terms, the
Company shall not, and the Company shall cause each of its Subsidiaries not to,
directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness other than the following (“Permitted Indebtedness”):

 

(a)          Indebtedness incurred by the Company or any of its Subsidiaries
that is made expressly subordinate in right of payment to the Indebtedness
evidenced by the Note;

 

(b)          Indebtedness secured by Permitted Liens;

 

(c)          Senior Indebtedness in an aggregate principal amount not to exceed
$10,000,000;

 

(d)          Indebtedness incurred by the Company or any of its Subsidiaries
from Harris Bank in the ordinary course of business under the Merchant Services
Agreement dated November 29, 2011;

 

(e)          Indebtedness, whether or not secured by a Lien, of any wholly-owned
Subsidiary of the Company to the Company or to another wholly-owned Subsidiary
of the Company;

 

(f)          Operating leases incurred by the Company or any of its Subsidiaries
in the ordinary course of business; and

 

(g)          Any extensions, refinancings and renewals of any items in clauses
(a)-(f) above; provided, however, that any such Indebtedness (i) does not have
an aggregate principal amount that exceeds the principal amount of, plus any
accrued and unpaid interest on, the Indebtedness being so extended, renewed or
refinanced, and (ii) to the extent such Indebtedness extends, renews or
refinances Indebtedness subordinated or pari passu in right of payment to the
Note, such Indebtedness is subordinated or pari passu in right of payment to the
Note at least to the same extent as the Indebtedness being extended, renewed or
refinanced.

 

ARTICLE 5.

CONDITIONS PRECEDENT TO CLOSING

 

5.1           Conditions Precedent to the Obligations of the Investor to
Purchase Securities. The obligation of the Investor to purchase Securities at
the Closing is subject to the fulfillment, to the Investor’s satisfaction, at or
before the Closing, of each of the following conditions (any of which may be
waived by the Investor):

 

30

 

  



 

(a)          Representations and Warranties. The representations and warranties
of the Company contained herein that are qualified as to materiality shall be
true and correct as of the date hereof and on the Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date, and the representations and warranties of the Company
contained herein not qualified as to materiality shall be true and correct in
all material respects as of the date hereof and as of the Closing as though made
on and as of such date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date, except that the representations and warranties in Sections 3.1(c), (f) and
(g) shall be true and correct in all respects as of the date hereof and the
Closing Date;

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;

 

(c)          No Injunction. No statute, rule, regulation, executive order,
judgment, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any Governmental Authority of competent jurisdiction
that enjoins or prohibits the consummation of any of the Transactions, and no
Action or Proceeding shall have been instituted that seeks to enjoin or prohibit
the consummation of any of the Transactions;

 

(d)          Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that has resulted in a Material
Adverse Effect;

 

(e)          No Suspensions of Trading in Common Stock. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement;

 

(f)          No Material Adverse Change. Except as reflected or reserved against
in the consolidated balance sheets (or the notes thereto) of the Company and its
Subsidiaries included in the Company’s Quarterly Report on Form 10-Q for the
fiscal quarter ended September 30, 2011, filed with the Commission on November
10, 2011, there shall not have occurred a Material Adverse Effect since December
31, 2010;

 

(g)          Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

5.2           Conditions Precedent to the Obligations of the Company to sell
Securities. The obligation of the Company to sell Securities at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of the Investor contained herein, other than the representations and warranties
contained in Sections 3.2(b), (c), (d) and (f) (the “Investment
Representations”) shall be true and correct in all material respects as of the
date when made and as of the Closing Date as though made on and as of such date.
The Investment Representations shall be true and correct in all respects as of
the date hereof and the Closing Date;

 

31

 

 

(b)          Performance. The Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investor at or prior to the Closing;

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the Transactions; and

 

(d)          Investor Deliverables. The Investor shall have delivered the
Investor Deliverables in accordance with Section 2.2(b).

 

ARTICLE 6.
MISCELLANEOUS

 

6.1           Fees and Expenses. The Company shall reimburse the Investor for
legal fees and expenses incurred in connection with the negotiation,
preparation, execution, delivery and performance of the Transaction Documents up
to a maximum aggregate amount of $25,000. Except as set forth in the immediately
preceding sentence, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. The Company shall pay all stamp and
other taxes and duties levied in connection with the issuance of the Securities.

 

6.2           Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

6.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via email or facsimile (provided the
sender receives a machine-generated confirmation of successful transmission) at
the facsimile number specified in this Section (b) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (c) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

 

  If to the Company: ECOtality, Inc.     Post Montgomery Center     One
Montgomery Street, Suite 2525     San Francisco, CA 94104     Facsimile:  (415)
992-3001     Attn: Chief Executive Officer

 

32

 

 

  With a copy to: Farella Braun + Martel LLP     Russ Building     235
Montgomery Street, 17th floor     San Francisco, CA  94104     Facsimile:  (415)
954-4480     Attn:    Samuel Dibble / Bruce Maximov         If to the Investor:
ABB Technology Ventures Ltd     Affolternstrasse 44     P.O. Box     CH-8050    
Zurich/Switzerland     Attn:   Girish Nadkarni         With a copy to: ABB Ltd.
    EC-LC     Affolternstrasse 44     8050 Zurich     SWITZERLAND    
Attn:    Diane Desaintvictor, Executive Vice President,
            General Counsel & Secretary         And: Kirkland & Ellis LLP    
601 Lexington Avenue     New York, NY 10022     Facsimile: (212) 446-4900    
Attn:    Thomas Christopher /                  Christopher Kitchen

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4           Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

6.5           Termination. This Agreement may be terminated prior to Closing:

 

(a)          upon the mutual written consent of the Company and the Investor;

 

(b)          by the Company if any of the conditions set forth in Section 5.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;

 

33

 

 

(c)          by the Investor if any of the conditions set forth in Section 5.1
shall have become incapable of fulfillment, and shall not have been waived by
the Investor; or

 

(d)          by the Company or the Investor upon written notice to the other, if
the Closing shall not have taken place by 6:30 p.m. Eastern time on the Outside
Date;

 

provided, however, that, except in the case of clause (a) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

Upon a termination in accordance with this Section 6.5, the Company and the
Investor shall not have any further obligation or liability (including as
arising from such termination) to the other under the Transaction Documents as a
result therefrom. Any proper termination of this Agreement pursuant to this
Section 6.5 shall be effective immediately upon the delivery of written notice
of the terminating party to the other party hereto.

 

6.6           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign any
or all of its rights under this Agreement to any Person to whom the Investor
assigns or transfers the Note in accordance with its terms or, with respect to
Conversion Shares, any Person to whom the Investor assigns or transfers
Conversion Shares representing at least 75% of the Conversion Shares issuable
upon conversion of the Note, provided that (1) such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Investor,” and (2) such transfer shall be subject to
the consent of the Company, which shall not be unreasonably withheld or delayed,
it being understood that it shall be deemed reasonable for the Company to
withhold its consent to any assignment or transfer to any Person whose primary
business is the manufacture of electric vehicle charging stations.

 

6.8           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6 (as to each
Investor Party) and Section 4.7 (as to each Company Party).

 

34

 

 

6.9           Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to contracts executed in and
to be performed in that State, without regard to the principles of conflicts of
law thereof or of any other jurisdiction. Each party agrees that all Proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the New York Courts. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the New York Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of the any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such New York Court, or
that such Proceeding has been commenced in an improper or inconvenient forum.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND REPRESENTS AND WARRANTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY
AS TO THIS WAIVER. If either party shall commence a Proceeding to enforce any
provisions of a Transaction Document, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such Proceeding.

 

6.10         Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities
until the expiration of the applicable statute of limitations.

 

6.11         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

6.12         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

35

 

 

6.13         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then the Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

6.14         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.15         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by Law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

6.16         Payment Set Aside. To the extent that the Company makes a payment
or payments to the Investor pursuant to any Transaction Document or the Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any Law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.17         Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of the Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of the Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
the Investor or any investor, stockholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
the Investor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW]

 

36

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Convertible Note
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

  ECOTALITY, INC.         By: /s/ Jonathan Read     Name:  Jonathan Read    
Title: Chief Executive Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOR INVESTOR FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Convertible Note
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

  ABB TECHNOLOGY VENTURES LTD         By: /s/ Girish Nadkarni     Name: Girish
Nadkarni     Title: Managing Director         By: /s/ Andrew Tang     Name:
Andrew Tang     Title: Managing Director

  

 

 